OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09911 Hussman Investment Trust (Exact name of registrant as specified in charter) 5136 Dorsey Hall Drive Ellicott City, Maryland (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:June 30, 2014 Date of reporting period: March 31, 2014 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) COMMON STOCKS - 101.5% Shares Value Consumer Discretionary - 18.7% Auto Components - 0.7% TRW Automotive Holdings Corp. (a) $ Diversified Consumer Services - 3.7% DeVry Education Group, Inc. Grand Canyon Education, Inc. (a) Hillenbrand, Inc. Outerwall, Inc. (a) Hotels, Restaurants & Leisure - 6.3% Cheesecake Factory, Inc. (The) Jack in the Box, Inc. (a) McDonald's Corp. Panera Bread Co. - Class A (a) Starbucks Corp. Leisure Equipment & Products - 0.8% Mattel, Inc. Media - 3.9% DISH Network Corp. - Class A (a) Gannett Co., Inc. Time Warner Cable, Inc. Viacom, Inc. - Class B Multiline Retail - 0.5% Family Dollar Stores, Inc. Specialty Retail - 0.4% Murphy USA, Inc. (a) Textiles, Apparel & Luxury Goods - 2.4% Deckers Outdoor Corp. (a) NIKE, Inc. - Class B Consumer Staples - 6.0% Beverages - 0.7% PepsiCo, Inc. HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 101.5% (continued) Shares Value Consumer Staples - 6.0% (continued) Food & Staples Retailing - 2.5% Rite Aid Corp. (a) $ Safeway, Inc. Sysco Corp. Food Products - 2.1% Archer-Daniels-Midland Co. Campbell Soup Co. Fresh Del Monte Produce, Inc. General Mills, Inc. Household Products - 0.7% Clorox Co. (The) Energy - 5.3% Energy Equipment & Services - 3.2% Halliburton Co. Helmerich & Payne, Inc. Oil, Gas & Consumable Fuels - 2.1% Chevron Corp. Exxon Mobil Corp. Murphy Oil Corp. Financials - 8.0% Commercial Banks - 3.5% Fifth Third Bancorp PNC Financial Services Group, Inc. (The) Wells Fargo & Co. Consumer Finance - 1.7% American Express Co. Capital One Financial Corp. Insurance - 2.8% Assurant, Inc. Reinsurance Group of America, Inc. HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 101.5% (continued) Shares Value Health Care - 23.0% Biotechnology - 3.4% Amgen, Inc. $ Harvard Apparatus Regenerative Technology, Inc. (a) PDL BioPharma, Inc. United Therapeutics Corp. (a) Health Care Equipment & Supplies - 6.3% Becton, Dickinson and Co. Cyberonics, Inc. (a) Medtronic, Inc. St. Jude Medical, Inc. Varian Medical Systems, Inc. (a) Health Care Providers & Services - 3.9% Aetna, Inc. Chemed Corp. Humana, Inc. Laboratory Corp. of America Holdings (a) WellCare Health Plans, Inc. (a) Life Sciences Tools & Services - 2.8% Agilent Technologies, Inc. Harvard Bioscience, Inc. (a) Waters Corp. (a) Pharmaceuticals - 6.6% AbbVie, Inc. AstraZeneca plc - ADR GlaxoSmithKline plc - ADR Impax Laboratories, Inc. (a) Medicines Co. (The) (a) Mylan, Inc. (a) Novartis AG - ADR Questcor Pharmaceuticals, Inc. Industrials - 4.8% Airlines - 0.5% JetBlue Airways Corp. (a) HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 101.5% (continued) Shares Value Industrials - 4.8% (continued) Commercial Services & Supplies - 1.1% Cintas Corp. $ Industrial Conglomerates - 1.7% 3M Co. Machinery - 1.5% Illinois Tool Works, Inc. Information Technology - 32.5% Communications Equipment - 3.3% Cisco Systems, Inc. Harris Corp. QUALCOMM, Inc. Computers & Peripherals - 5.8% NetApp, Inc. SanDisk Corp. Seagate Technology plc Synaptics, Inc. (a) Western Digital Corp. Electronic Equipment, Instruments & Components - 3.7% Avnet, Inc. FLIR Systems, Inc. Plexus Corp. (a) Sanmina Corp. (a) Internet Software & Services - 2.3% j2 Global, Inc. Vistaprint N.V. (a) IT Services - 3.8% Amdocs Ltd. CACI International, Inc. - Class A (a) Global Payments, Inc. MasterCard, Inc. - Class A Sapient Corp. (a) Unisys Corp. (a) HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 101.5% (continued) Shares Value Information Technology - 32.5% (continued) Office Electronics - 0.4% Zebra Technologies Corp. - Class A (a) $ Semiconductors & Semiconductor Equipment - 8.1% Avago Technologies Ltd. First Solar, Inc. (a) Intel Corp. Marvell Technology Group Ltd. NVIDIA Corp. SunEdison, Inc. (a) SunPower Corp. (a) Software - 5.1% CA, Inc. Check Point Software Technologies Ltd. (a) Microsoft Corp. Open Text Corp. Rovi Corp. (a) Materials - 2.1% Chemicals - 1.6% Celanese Corp. - Series A Scotts Miracle-Gro Co. (The) - Class A Metals & Mining - 0.5% Barrick Gold Corp. Newmont Mining Corp. Telecommunication Services - 0.4% Wireless Telecommunication Services - 0.4% China Mobile Ltd. - ADR Utilities - 0.7% Electric Utilities - 0.7% Edison International Total Common Stocks(Cost$1,044,591,011) $ HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (continued) PUT OPTION CONTRACTS - 1.7% Contracts Value Nasdaq 100 Index Option, 05/17/2014at$3,600 $ Russell 2000 Index Option, 05/17/2014at$1,160 S&P 500 Index Option, 05/17/2014at$1,850 Total Put Option Contracts (Cost $21,272,227) $ Total Investments at Value - 103.2% (Cost $1,065,863,238) $ MONEY MARKET FUNDS - 45.3% Shares Value Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (b) $ First American Treasury Obligations Fund - Class Y, 0.00% (b) Total Money Market Funds(Cost$555,166,599) $ Total Investments and Money Market Funds at Value - 148.5% (Cost $1,621,029,837) $ Written Call Option Contracts -(47.5%) ) Liabilities in Excess of Other Assets-(1.0%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) The rate shown is the 7-day effective yield as of March 31, 2014. See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS March 31, 2014 (Unaudited) WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received Nasdaq 100 Index Option, 06/21/2014 at $1,800 $ $ Russell 2000 Index Option, 06/21/2014 at $620 S&P 500 Index Option, 06/21/2014 at $1,000 Total Written Call Option Contracts $ $ See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC TOTAL RETURN FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) COMMON STOCKS - 5.2% Shares Value Energy - 0.0% (a) Oil, Gas & Consumable Fuels - 0.0% (a) NuStar Energy L.P. $ ONEOK Partners L.P. Williams Partners L.P. Materials - 2.7% Metals & Mining - 2.7% Agnico Eagle Mines Ltd. AngloGold Ashanti Ltd. - ADR Barrick Gold Corp. Compañía de Minas Buenaventura S.A. - ADR Gold Fields Ltd. - ADR Goldcorp, Inc. Harmony Gold Mining Co. Ltd. - ADR (b) Newmont Mining Corp. Randgold Resources Ltd. - ADR Sibanye Gold Ltd. - ADR Stillwater Mining Co. (b) Utilities - 2.5% Electric Utilities - 1.7% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. UNS Energy Corp. Multi-Utilities - 0.8% Ameren Corp. Dominion Resources, Inc. DTE Energy Co. PG&E Corp. Public Service Enterprise Group, Inc. HUSSMAN STRATEGIC TOTAL RETURN FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 5.2% (continued) Shares Value Utilities - 2.5% (continued) Multi-Utilities - 0.8% (continued) SCANA Corp. $ TECO Energy, Inc. Total Common Stocks(Cost$34,006,052) $ U.S. TREASURY OBLIGATIONS-74.3% Par Value Value U.S. Treasury Inflation-Protected Notes - 6.9% 2.00%, due 07/15/2014 $ $ 2.50%, due 01/15/2029 U.S. Treasury Notes - 67.4% 1.50%, due 01/31/2019 1.75%, due 05/15/2022 1.625%, due 11/15/2022 2.50%, due 08/15/2023 2.75%, due 11/15/2023 Total U.S. Treasury Obligations(Cost$490,425,468) $ EXCHANGE-TRADED FUNDS - 1.5% Shares Value iShares Gold Trust (b) $ SPDR® DB International Government Inflation-Protected Bond ETF SPDR® Gold Trust (b) Total Exchange-Traded Funds(Cost$7,553,868) $ Total Investments at Value - 81.0% (Cost $531,985,388) $ HUSSMAN STRATEGIC TOTAL RETURN FUND SCHEDULE OF INVESTMENTS (continued) MONEY MARKET FUNDS - 18.7% Shares Value Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (c) $ First American Treasury Obligations Fund - Class Y, 0.00% (c) Total Money Market Funds(Cost$120,980,876) $ Total Investments and Money Market Funds at Value - 99.7% (Cost $652,966,264) $ Other Assets in Excess of Liabilities-0.3% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Percentage rounds to less than 0.1%. (b) Non-income producing security. (c) The rate shown is the 7-day effective yield as of March 31, 2014. See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) COMMON STOCKS - 65.0% Shares Value Australia - 1.0% Sonic Healthcare Ltd. (a) $ Austria - 0.3% OMV AG (a) Belgium - 1.1% Belgacom S.A. (a) Colruyt S.A. (a) Canada - 6.9% Cogeco Cable, Inc. Gildan Activewear, Inc. Jean Coutu Group (PJC), Inc. (The) - Class A Leon's Furniture Ltd. Macdonald, Dettwiler and Associates Ltd. Pizza Pizza Royalty Corp. Shaw Communications, Inc. - Class B Transcontinental, Inc. - Class A WestJet Airlines Ltd. China - 1.2% Mindray Medical International Ltd. - ADR NetEase, Inc. - ADR Finland - 1.5% Atria plc Lassila & Tikanoja Oyj Tieto Oyj (a) France - 7.5% Albioma S.A. (a) (b) Alten (a) Bouygues S.A. (a) Casino Guichard-Perrachon S.A. (a) Electricite de France S.A. (a) Infotel S.A. Ipsen S.A. (a) Metropole Television S.A. Neopost S.A. (a) HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 65.0% (continued) Shares Value France - 7.5% (continued) Sanofi - ADR $ Germany - 1.6% Deutsche Telekom AG (a) Wincor Nixdorf AG (a) India - 0.4% Wipro Ltd. - ADR Italy - 2.1% Atlantia S.P.A. (a) Società Iniziative Autostradali e Servizi S.P.A. Terna - Rete Elettrica Nazionale S.P.A. (a) Japan - 11.0% ABC-MART, Inc. (a) Disco Corp. (a) Ibiden Co., Ltd. (a) KDDI Corp. (a) K's Holdings Corp. (a) Nitori Holdings Co. Ltd. (a) Nomura Research Institute Ltd. (a) Ricoh Co. Ltd. (a) Shionogi & Co. Ltd. (a) SoftBank Corp. (a) Sogo Medical Co. Ltd. (a) Sugi Holdings Co. Ltd. (a) Sundrug Co. Ltd. (a) Takeda Pharmaceutical Co. Ltd. (a) TDK Corp. (a) Trend Micro, Inc. (a) Yaoko Co. Ltd. (a) Netherlands - 1.5% Aegon N.V. (a) Reed Elsevier N.V. - ADR Ziggo N.V. (a) HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 65.0% (continued) Shares Value New Zealand - 0.9% Telecom Corp. of New Zealand Ltd. - ADR $ Norway - 1.6% Bakkafrost P/F (a) Ekornes ASA Tomra Systems ASA Portugal - 1.1% EDP-Energias de Portugal S.A. (a) Spain - 6.5% ADVEO Group International S.A. (a) Enagas S.A. (a) Endesa S.A. (a) Iberdrola S.A. (a) Indra Sistemas S.A. (a) Red Electrica Corp. S.A. (a) Sweden - 1.0% Axfood AB Clas Ohlson AB - B Shares (a) Switzerland - 3.9% Kudelski S.A. (a) Lonza Group AG (a) (b) Novartis AG - ADR Straumann Holding AG (a) Tamedia AG Taiwan - 1.1% Taiwan Semiconductor Manufacturing Co. Ltd. - ADR United Kingdom - 12.8% Admiral Group plc (a) AstraZeneca plc - ADR British Sky Broadcasting Group plc GlaxoSmithKline plc - ADR HomeServe plc (a) Inmarsat plc (a) HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 65.0% (continued) Shares Value United Kingdom - 12.8% (continued) J Sainsbury plc (a) $ J.D. Wetherspoon plc (a) Marks & Spencer Group plc (a) National Grid plc - ADR Reckitt Benckiser Group plc - ADR Smith & Nephew plc - ADR SSE plc (a) Tesco plc (a) William Morrison Supermarkets plc (a) Total Common Stocks(Cost$54,697,705) $ EXCHANGE-TRADED FUNDS - 8.7% Shares Value iShares MSCI Belgium Index Fund $ iShares MSCI Germany Index Fund iShares MSCI Netherlands Index Fund iShares MSCI Spain Index Fund iShares MSCI Switzerland Index Fund Total Exchange-Traded Funds(Cost$7,949,631) $ PUT OPTION CONTRACTS - 0.0% (c) Contracts Value S&P 500 Index Option,06/21/2014 at $1,150(Cost $7,764) 85 $ Total Investments at Value - 73.7% (Cost $62,655,100) $ HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (continued) MONEY MARKET FUNDS - 22.9% Shares Value Northern Institutional Treasury Portfolio, 0.01% (d) (Cost $23,722,944) $ Total Investments and Money Market Funds at Value - 96.6% (Cost $86,378,044) $ Written Call Options -(5.9%) ) Other Assets in Excess of Liabilities-9.3% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Fair value priced (Note 1).Fair valued securities totaled $42,100,398at March 31, 2014, representing 40.7%of net assets. (b) Non-income producing security. (c) Percentage rounds to less than 0.1%. (d) The rate shown is the 7-day effective yield as of March 31, 2014. See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL FUND SUMMARY OF COMMON STOCKS BY SECTOR AND INDUSTRY March 31, 2014 (Unaudited) Sector/Industry % of Net Assets Consumer Discretionary - 8.3% Hotels, Restaurants & Leisure 0.4% Household Durables 0.1% Media 4.4% Multiline Retail 0.3% Specialty Retail 2.0% Textiles, Apparel & Luxury Goods 1.1% Consumer Staples - 10.4% Food & Staples Retailing 8.1% Food Products 1.1% Household Products 1.2% Energy - 0.4% Oil, Gas & Consumable Fuels 0.4% Financials - 1.6% Insurance 1.6% Health Care - 11.4% Health Care Equipment & Supplies 2.7% Health Care Providers & Services 1.0% Life Sciences Tools & Services 1.2% Pharmaceuticals 6.5% Industrials - 5.8% Airlines 0.6% Commercial Services & Supplies 3.6% Transportation Infrastructure 1.6% Information Technology - 12.8% Computers & Peripherals 0.7% Electronic Equipment, Instruments & Components 1.9% Internet Software & Services 1.3% IT Services 3.4% Office Electronics 1.6% Semiconductors & Semiconductor Equipment 1.7% Software 2.2% Materials - 0.6% Construction Materials 0.6% Telecommunication Services - 4.5% Diversified Telecommunication Services 3.5% Wireless Telecommunication Services 1.0% HUSSMAN STRATEGIC INTERNATIONAL FUND SUMMARY OF COMMON STOCKS BY SECTOR AND INDUSTRY (continued) Sector/Industry % of Net Assets Utilities - 9.2% Electric Utilities 7.0% Gas Utilities 1.2% Independent Power Producers & Energy Traders 0.3% Multi-Utilities 0.7% 65.0% See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF FUTURES CONTRACTS March 31, 2014 (Unaudited) FUTURES CONTRACTS Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) Dollar Index Future 06/16/2014 $ $ See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF FUTURES CONTRACTS SOLD SHORT March 31, 2014 (Unaudited) FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) Euro STOXX 50 Index Future 06/20/2014 $ $ ) FTSE 100 Index Future 06/20/2014 Total Futures Contracts Sold Short $ $ ) See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS March 31, 2014 (Unaudited) WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received S&P 500 Index Option, 06/21/2014 at $1,150 85 $ $ See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC DIVIDEND VALUE FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) COMMON STOCKS - 95.9% Shares Value Consumer Discretionary - 14.7% Hotels, Restaurants & Leisure - 1.9% McDonald's Corp. $ Household Durables - 0.3% Koss Corp. Internet & Catalog Retail - 1.4% PetMed Express, Inc. Leisure Equipment & Products - 1.2% Mattel, Inc. Media - 2.1% Gannett Co., Inc. Harte-Hanks, Inc. Multiline Retail - 3.5% Kohl's Corp. Target Corp. Specialty Retail - 2.5% American Eagle Outfitters, Inc. Big 5 Sporting Goods Corp. Staples, Inc. Textiles, Apparel & Luxury Goods - 1.8% Coach, Inc. Consumer Staples - 19.5% Beverages - 5.9% Coca-Cola Co. (The) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. Food & Staples Retailing - 4.6% Safeway, Inc. Sysco Corp. Wal-Mart Stores, Inc. Food Products - 4.9% Campbell Soup Co. General Mills, Inc. HUSSMAN STRATEGIC DIVIDEND VALUE FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 95.9% (continued) Shares Value Consumer Staples - 19.5% (continued) Food Products - 4.9% (continued) Kellogg Co. $ Household Products - 4.1% Clorox Co. (The) Procter & Gamble Co. (The) Energy - 6.7% Energy Equipment & Services - 2.8% Ensco plc - Class A Transocean Ltd. Oil, Gas & Consumable Fuels - 3.9% BP plc - ADR Exxon Mobil Corp. Kinder Morgan, Inc. Health Care - 15.6% Biotechnology - 1.1% PDL BioPharma, Inc. Health Care Equipment & Supplies - 3.4% Baxter International, Inc. Meridian Bioscience, Inc. Health Care Providers & Services - 0.9% National HealthCare Corp. Pharmaceuticals - 10.2% AbbVie, Inc. AstraZeneca plc - ADR Eli Lilly & Co. Johnson & Johnson Novartis AG - ADR Pfizer, Inc. Industrials - 2.7% Commercial Services & Supplies - 1.4% ABM Industries, Inc. Electrical Equipment - 1.3% Emerson Electric Co. HUSSMAN STRATEGIC DIVIDEND VALUE FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 95.9% (continued) Shares Value Information Technology - 24.2% Communications Equipment - 1.8% Cisco Systems, Inc. $ Computers & Peripherals - 1.4% Lexmark International, Inc. - Class A Electronic Equipment, Instruments & Components - 0.8% Corning, Inc. IT Services - 6.0% CSG Systems International, Inc. Leidos Holdings, Inc. ManTech International Corp. - Class A Western Union Co. (The) Office Electronics - 1.7% Canon, Inc. - ADR Semiconductors & Semiconductor Equipment - 7.3% Analog Devices, Inc. Intel Corp. Intersil Corp. - Class A KLA-Tencor Corp. Maxim Integrated Products, Inc. Software - 5.2% CA, Inc. EPIQ Systems, Inc. Microsoft Corp. Materials - 6.4% Chemicals - 4.3% BASF SE - ADR Potash Corp. of Saskatchewan, Inc. Scotts Miracle-Gro Co. (The) - Class A Containers & Packaging - 2.1% Greif, Inc. - Class A Telecommunication Services - 4.2% Diversified Telecommunication Services - 4.2% AT&T, Inc. HUSSMAN STRATEGIC DIVIDEND VALUE FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 95.9% (continued) Shares Value Telecommunication Services - 4.2% (continued) Diversified Telecommunication Services - 4.2% (continued) Verizon Communications, Inc. $ Utilities - 1.9% Electric Utilities - 1.0% Entergy Corp. Water Utilities - 0.9% Consolidated Water Co. Ltd. Total Common Stocks(Cost$22,789,017) $ PUT OPTION CONTRACTS - 0.0% (a) Contracts Value S&P 500 Index Option,06/21/2014 at $1,280(Cost $11,605) 64 $ Total Investments at Value - 95.9% (Cost $22,800,622) $ MONEY MARKET FUNDS - 19.1% Shares Value Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (b) $ First American Treasury Obligations Fund - Class Y, 0.00% (b) Total Money Market Funds(Cost$4,896,976) $ Total Investments and Money Market Funds at Value - 115.0% (Cost $27,697,598) $ Written Call Option Contracts -(14.6%) ) Liabilities in Excess of Other Assets-(0.4%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Percentage rounds to less than 0.1%. (b) The rate shown is the 7-day effective yield as of March 31, 2014. See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC DIVIDEND VALUE FUND SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS March 31, 2014 (Unaudited) WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received S&P 500 Index Option, 06/21/2014 at $1,280 64 $ $ See accompanying notes to Schedules of Investments. HUSSMAN INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS March 31, 2014 (Unaudited) 1.Valuation of Securities and Other Financial Instruments The portfolio securities of Hussman Strategic Growth Fund, Hussman Strategic Total Return Fund, Hussman Strategic International Fund and Hussman Strategic Dividend Value Fund (the “Funds”) are valued at market value as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally, 4:00 Eastern time) on each business day the NYSE is open.Securities, other than options, listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.However, if the last sale price on the NYSE is different than the last sale price on any other exchange, the NYSE price will be used.If there are no sales on that day, the securities are valued at the last bid price on the NYSE or other primary exchange for that day.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter markets, other than NASDAQ quoted securities, are valued at the last sales price, or if there are no sales on that day, at the mean of the closing bid and ask prices.Securities traded on a foreign stock exchange may be valued based upon the closing price on the principal exchange where the security is traded; however, because the value of securities traded on foreign stock exchanges may be materially affected by events occurring before the Funds’ pricing time but after the close of the primary markets or exchanges on which such securities are traded, such securities will typically be priced at their fair value as determined by an independent pricing service approved by the Board of Trustees.As a result, the prices of securities used to calculate a Fund’s net asset value may differ from quoted or published prices for the same securities.Values of foreign securities are translated from the local currency into U.S. dollars using currency exchange rates supplied by an independent pricing quotation service. Pursuant to procedures approved by the Board of Trustees, options traded on a national securities exchange are valued at prices between the closing bid and ask prices determined by Hussman Strategic Advisors, Inc. (the “Adviser”) to most closely reflect market value as of the time of computation of the net asset value. As of March 31, 2014, all options held by Hussman Strategic Growth Fund, Hussman Strategic International Fund and Hussman Strategic Dividend Value Fund have been valued in this manner. Options not traded on a national securities exchange or board of trade, but for which over-the-counter market quotations are readily available, are valued at the mean of their closing bid and ask prices.Futures contracts and options thereon, which are traded on commodities exchanges, are valued at their last sale price as of the close of regular trading on the NYSE or, if not available, at the mean of the bid and ask prices. Fixed income securities not traded or dealt in upon any securities exchange but for which over-the-counter market quotations are readily available generally are valued at the mean of their closing bid and ask prices.Fixed income securities may also be valued on the basis of prices provided by an independent pricing service. In the event that market quotations are not readily available or are determined by the Adviser to not be reflective of fair market value due to market events or developments, securities and other financial instruments are valued at fair value as determined by the Adviser in accordance with procedures adopted by the Board of Trustees.Such methods of fair valuation may include, but are not limited to: multiple of earnings, multiple of book value, discount from market of a similar freely traded security, purchase price of security, subsequent private transactions in the security or related securities, or a combination of these and other factors. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of each of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 – quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 – model-derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. HUSSMAN INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS (continued) Option contracts purchased and written by Hussman Strategic Growth Fund, Hussman Strategic International Fund and Hussman Strategic Dividend Value Fund are classified as Level 2 since they are valued using “other significant observable inputs” at prices between the closing bid and ask prices determined by the Adviser to most closely reflect market value.U.S. Treasury obligations held by Hussman Strategic Total Return Fund are classified as Level 2 since values are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors.Non-U.S. equity securities actively traded in foreign markets held by Hussman Strategic International Fund may be classified as Level 2 despite the availability of closing prices because such securities are typically valued at their fair value as determined by an independent pricing service.The Board of Trustees has authorized Hussman Strategic International Fund to retain an independent pricing service to determine the fair value of its foreign portfolio securities because the value of such securities may be materially affected by events occurring before Hussman Strategic International Fund’s pricing time but after the close of the primary markets or exchanges on which such foreign securities are traded.These intervening events might be country-specific (e.g., natural disaster, economic or political developments, interest rate change); issuer specific (e.g., earnings report, merger announcement); or U.S. markets-specific (such as a significant movement in the U.S. markets that is deemed to affect the value of foreign securities).The pricing service uses an automated system incorporating a model based on multiple parameters, including a security’s local closing price, relevant general and sector indices, currency fluctuations, trading in depositary receipts and futures, if applicable, and/or research valuations by its staff, in determining what it believes is the fair value of the securities.The frequency of use of these procedures will depend on market events and thus cannot be predicted and the procedures may be utilized to a significant extent.Determining the fair value of portfolio securities involves reliance on judgment and a security’s fair value may differ depending on the method used for determining value.There can be no assurance that Hussman Strategic International Fund could purchase or sell a portfolio security at the price used to calculate its net asset value.Because of this inherent uncertainty in fair valuations and the various factors considered in determining fair value, there can be significant deviations between a fair value at which a portfolio security is being carried and the price at which it is purchased or sold.Moreover, to the extent Hussman Strategic International Fund has significant holdings of foreign portfolio securities, fair valuation may be used more frequently than for other funds. The inputs used to measure the value of a particular security may fall into more than one level of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement of that security is determined to fall in its entirety is the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments and other financial instruments as of March 31, 2014 by security type: Hussman Strategic Growth Fund Level 1 Level 2 Level 3 Total Investments in Securities and Money Market Funds: Common Stocks $ $
